Case 2:20-cv-06922-CCC-ESK Document 7 Filed 08/24/20 Page 1 of 3 PageID: 70




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY



HIOSSEN, INC.,
                                                 Case No.: 20–cv–06922–CCC–ESK
                Petitioner,

          v.

EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,

                Respondent.


U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,
                                                 Case No.: 20–cv–07647–CCC-ESK
                Petitioner,

          v.

HIOSSEN, INC.,

                Respondent.


      THIS MATTER having come before the Court on the petition (Petition) of
U.S. Equal Employment Opportunity Commission (EEOC) (ECF No. 1)1; and
Hiossen, Inc. (Hiossen) having filed an opposition to the Petition (ECF No. 4); and
EEOC having filed a reply to the opposition (ECF No. 8); and the Court having held
a hearing on the Petition on August 19, 2020; and for the reasons stated on the
record, which include:

      1.    On May 12, 2020, EEOC issued and served subpoena No. PA-20-02
(Subpoena) on Hiossen. (ECF No. 1-11.)

     2.     Enforcement of an administrative subpoena requires that EEOC
demonstrate the Subpoena meets the threshold requirements for enforcement—
namely, that “(1) the inquiry must be within the authority of the agency, (2) the
demand for production must not be too indefinite, and (3) the information sought



      1   The ECF references refer to the docket entries under Case No. 20–cv–07647.
Case 2:20-cv-06922-CCC-ESK Document 7 Filed 08/24/20 Page 2 of 3 PageID: 71



must be reasonably relevant to the authorized inquiry.”    U.S. v. Westinghouse Elec.
Corp., 638 F.2d 570, 574 (3d Cir.1980).

       3.    Hiossen does not contest that EEOC possesses the authority to conduct
the inquiry set forth in the Subpoena.

       4.    The demand for production is not too indefinite. The stated purpose of
the inquiry is “to determine whether [Hiossen] has violated the [Age Discrimination
in Employment Act], which prohibits discrimination in employment (recruitment,
hiring, promotion, discharge, compensation, and other terms, conditions, or privileges
of employment) because of age (40 years and older).” (ECF No. 1-3 p. 1.)

      5.     The information sought is reasonably relevant to the authorized inquiry.

      6.     Hiossen has not demonstrated that EEOC is acting in bad faith in the
issuance of the Subpoena or in seeking Hiossen’s compliance with same.

      7.     The Court cannot, at this time, make a determination as to whether
Hiossen’s compliance with the Subpoena would be unduly burdensome to Hiossen.
Although Howard Chung, Hiossen’s director of human resources, submitted a
declaration relating to the efforts that would be needed to comply with the Subpoena,
the representations are mostly conclusory and do not provide sufficient information
to make a determination on this issue.

      8.     For example, Mr. Chung represented that Hiossen receives between
25,000 to 50,000 applications for employment per year. Accordingly, EEOC’s
request for information relating to all applications from 2016 to the present would
require a review of over four and one-half years of application, amounting to possibly
100,000 to 250,000 applications. (ECF No. 4-10 ¶ 11.)

       9.    The parties engaged in good faith discussions in an attempt to resolve
this dispute through August 7, 2020. (ECF Nos. 4-9 and 8-1.) It appears
substantial progress had been made to narrow the scope of the Subpoena and in
establishing protocols to facilitate the production. (Id.) Indeed, EEOC’s letter on
August 7, 2020 states:

             Accordingly, EEOC proposes that the most appropriate
             course to resolve this subpoena-enforcement action would
             be for EEOC to obtain information directly from persons
             knowledgeable about the information and documents
             [Hiossen] possesses responsive to the [s]ubpoena, such as
             with an ESI-type conference. Based on the information
             gathered from such a conference, EEOC should be able to
             determine the best course for obtaining the information


                                          2
Case 2:20-cv-06922-CCC-ESK Document 7 Filed 08/24/20 Page 3 of 3 PageID: 72



             requested in its subpoena, which could mean, as you have
             suggested, some form of sampling.

(ECF No, 8-1 p. 4.)

       Accordingly,


       IT IS on this   24th day of August 2020      ORDERED that:

      1.    Hiossen shall designate a person or persons with the knowledge
required under Local Rule 26.1(d)(1) for records relating to Hiossen’s human
resources records (Hiossen’s ESI Designee). Counsel for Hiossen shall comply
with the requirements concerning counsel’s obligations relating to electronically
stored information under Local Rule 26.1.

      2.     Counsel for the parties and Hoissen’s ESI Designee shall meet and
confer by September 4, 2020 and attempt, in good faith, to enter into an
agreement concerning the format of the production, what information should be
subject to a sampling protocol, and any other disputes relating to the information
sought in the Subpoena.

      3.   The period for appeal of this Order is tolled pending a complete
determination of the enforceability of all demands in the Subpoena.

        4.     A telephone status conference is scheduled for September 18, 2020 at
10:00 a.m. At least three business days before the conference, the parties shall
file a joint letter detailing the status of the parties discussions and pending issues
to be addressed by the Court at the conference.




                                                  /s/ Edward S. Kiel
                                                 EDWARD S. KIEL
                                                 UNITED STATES MAGISTRATE JUDGE




                                          3
